Case 0:19-cv-61937-WPD Document 39 Entered on FLSD Docket 01/21/2020 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                     Case No. 0:19-cv-61937-WPD
  GINA SIGNOR,

                  Plaintiff,

  v.

  SAFECO INSURANCE COMPANY OF ILLINOIS,

              Defendant.
  __________________________________________/

                      SAFECO INSURANCE COMPANY OF ILLINOIS’
               REPLY IN SUPPORT OF ITS RULE 12(b)(6) MOTION TO DISMISS

           The several mistaken references to “Geico” throughout Signor’s response to Safeco’s
  motion to dismiss confirm that this case is just a repeat of other cases plaintiff’s counsel has filed
  against insurance companies in Florida seeking to transform a simple valuation dispute into a
  class action. The Court should follow the holdings of those Florida courts which have already
  considered and dismissed the same theories and allegations raised here. In particular, the Court
  should follow A&M Gerber Chiropractic LLC v. GEICO and Lopez v. Progressive and dismiss
  Signor’s count seeking declaratory relief since there is no reasonable threat of a future injury to
  Signor and also because Signor does not have standing to assert a claim for an alleged violation
  of the Claim Settlement Statute.
           The Court should also follow Bloomgarden v. Allstate and dismiss Signor’s allegations
  relating to the salvage value of her vehicle since there is no requirement in her policy to
  reimburse her for that value, and doing so would result in a windfall for Signor. Signor’s
  allegations relating to “dealer fees” fail for the same reasons: there is no requirement in Signor’s
  policy or Florida law to reimburse her for dealer fees – especially since such fees are either built
  into the advertised prices used by Safeco to arrive at its actual cash value estimate or, if charged
  separately, illegal.
           Even assuming she has standing to pursue her claims under Florida’s Claim Settlement
  Statute, Signor also fails to allege a plausible violation of the two provisions she cites –
  subsection (5) and subsection (6) of the Statute. As a threshold matter, this Court’s recent

                                                    1
  36446111.4
Case 0:19-cv-61937-WPD Document 39 Entered on FLSD Docket 01/21/2020 Page 2 of 9




  decision in Glover v. Liberty Mut. Ins. Co. makes clear that the methods of valuation listed in the
  statute are not exhaustive, and therefore, Signor cannot sue Safeco for failing to follow them.
  Even if the methods listed were exhaustive, the Complaint shows that Safeco complied with
  subsection (5) by considering the cost of comparable vehicles and using a generally recognized
  motor vehicle industry source to value Signor’s vehicle. Likewise, the Complaint establishes
  that Safeco complied with the recordkeeping requirements of subsection (6) by maintaining a
  claim file for Signor and providing her with information relating to the betterment and
  depreciation adjustments to her vehicle.
           At bottom, Florida courts have already considered all of the legal issues and theories
  implicated by Signor’s Complaint. There is nothing new or different about Signor’s case. The
  Court should follow existing precedent and dismiss Signor’s Complaint with prejudice.
  I.       Signor’s Claim For Declaratory Relief Fails As A Matter Of Law.
           A.     There Is No Risk Of Harm To Signor
           Safeco demonstrated in its opening brief that Signor does not have standing to pursue
  declaratory relief under Eleventh Circuit and this Court’s precedent in cases brought by the same
  plaintiff’s counsel. Mot. at 10-12; A&M Gerber Chiropractic LLC v. GEICO Gen. Ins. Co., 925
  F.3d 1205, 1215 (11th Cir. 2019). Considering a similar claim for declaratory relief in another
  insurance case, the Eleventh Circuit dismissed the claim because the probability of a similar
  future injury to the plaintiff was extremely low. Id. According to the court, “we can see no
  potential future threat to [insured], other than the possibility that he may someday be in another
  car accident; sustain an injury entitling him to PIP benefits; and still be insured by GEICO under
  the same or a similar policy being interpreted the same way, thereby having this issue present
  itself again. But, that is too contingent to constitute a ‘substantial likelihood’ of future injury.”
  Id. This Court reached a similar result in Lopez v. Progressive Select Ins. Co., No. 0:18-CV-
  61844-WPD, 2019 WL 4731644, at *4 (S.D. Fla. May 14, 2019) (“[I]t is clear that the Court
  lacks subject matter jurisdiction to adjudicate Plaintiff’s claim for declaratory relief”).
           In her response, Signor attempts to sidestep these cases by arguing in conclusory fashion
  that there is “a present, existing controversy between her and Safeco.” Resp. at 1. But in support
  of her argument, Signor cites a handful of cases holding that declaratory relief can be sought
  when an insurance company denies coverage. Id. (citing Loveland v. State Farm; Gov’t Emps.
  Ins. Co. v. Dizol). This is not a coverage dispute. Safeco admitted coverage and paid Signor’s


                                                    2
  36446111.4
Case 0:19-cv-61937-WPD Document 39 Entered on FLSD Docket 01/21/2020 Page 3 of 9




  claim; she simply disputes the payment amount. Compl. ¶¶ 30-31. Accordingly, nothing in
  Signor’s response undermines the Eleventh Circuit’s or this Court’s prior guidance on standing
  in insurance cases seeking declaratory relief. Because there is not a realistic risk of future harm
  to Signor, the Court should dismiss her declaratory relief claim in Count I.
           B.      There Is No Private Right of Action Under Fla. Stat. § 626.9743
           Safeco also demonstrated that Count I should be dismissed because there is no private
  right of action for a violation of Fla. Stat. § 626.9743. Mot. at 5-6. Signor appears to concede
  this point but attempts to re-style her declaratory relief claim as one for breach of contract. Resp.
  at 4. To support this shift in theory, Signor again cites cases involving disputes over coverage or
  liability. Id. But as explained above, those cases are irrelevant since there is no dispute regarding
  coverage here.
           In any event, the Eleventh Circuit has already considered and rejected attempts to re-
  frame statutory claims as claims for breach of contract. Keehn v. Carolina Cas. Ins. Co., 758
  F.2d 1522 (11th Cir. 1985). In Keehn, the plaintiff attempted to avoid the limitations of UITPA
  by creatively reframing a direct statutory claim as a common law claim for breach of an
  insurance policy. The Keehn court rejected this argument, holding that “the UITPA affords
  plaintiffs no cause of action, either by its own terms or incorporation into the contract of
  insurance.” Id.
           In her response, Signor makes several attempts to distinguish Keehn, but they all fail.
  Plaintiff first argues that Keehn has been “impliedly” overruled by Silver Star and Westside
  EKG. However, the Eleventh Circuit follows precedential decisions interpreting state law absent
  subsequent state decisions overruling or casting doubt on the Eleventh Circuit’s interpretation of
  state law. EmbroidMe.com, Inc. v. Travelers Prop. Cas. Co. of Am., 845 F.3d 1099, 1105 (11th
  Cir. 2017). Neither case comes close to suggesting that Keehn was overruled. The statute at
  issue in Silver Star required compliance with all criminal, civil, and administrative requirements
  related to medical services. State Farm Fire & Cas. Co. v. Silver Star Health & Rehab, 739 F.3d
  579, 583 (11th Cir. 2013). In contrast, Section 626.9743 has no such requirement. Similarly, the
  HMO Act at issue in Westside EKG did not foreclose common law contract actions for breach of
  statutory requirements. Found Health v. Westside EKG Assocs., 944 So. 2d 188, 196 (Fla. 2006).
  In contrast, the UITPA expressly declines to extend a private cause of action based upon Section
  626.9743. See Fla. Stat. § 624.155.


                                                   3
  36446111.4
Case 0:19-cv-61937-WPD Document 39 Entered on FLSD Docket 01/21/2020 Page 4 of 9




           Plaintiff also argues that Richardson and Glover signal the “death of Keehn.” Resp. at 5.
  This argument misses the mark as well. Unlike Signor’s insurance policy, Richardson involved
  an insurance policy that expressly incorporates Florida law. Richardson v. Progressive Am. Ins.
  Co., No. 218CV715FTM99MRM, 2019 WL 2287955, at *1 (M.D. Fla. May 29, 2019) (“The
  Policy states that its terms conform to Florida statutes.”). And Glover does not even address
  declaratory actions. Glover v. Liberty Mut. Ins. Co., No. 19-21900-CIV, 2019 WL 4917063, at
  *1 (S.D. Fla. Oct. 4, 2019) (“Plaintiff brings this putative class action alleging a single breach of
  contract claim . . . .”).
           Finally, Signor appears to argue that her claim for declaratory relief is actually a breach
  of contract claim. If that is the case, then the declaratory relief claim is duplicative and should be
  dismissed for this additional reason. Berkower v. USAA Cas. Ins. Co., No. 15-23947-CIV, 2016
  WL 4574919, at *5 (S.D. Fla. Sept. 1, 2016) (dismissing declaratory claim that duplicated breach
  of contract claim, holding that the “declaratory action must be dismissed.”).
  II.      Signor Has No Right To Retain The Salvage Value Of Her Vehicle.

           Safeco also demonstrated in its motion that Signor has no right to retain the salvage value
  of her vehicle since Safeco’s liability is expressly limited to the actual cash value of the vehicle
  under the “Limit of Liability” section of Signor’s policy. Mot. at 14-15. When faced with
  similar language, courts have rejected efforts by plaintiffs, including the same plaintiff’s counsel
  at issue here, to recoup salvage fees on top of the actual cash value of the vehicle. Bloomgarden
  v. Allstate Fire & Cas. Ins. Co., No. 18-62059-CIV, 2019 WL 2245475, at *7 (S.D. Fla. Mar. 15,
  2019), report and recommendation affirmed, No. 18-62059-CIV, 2019 WL 5209015 (S.D. Fla.
  Aug. 6, 2019). In Bloomgarden, the court found that “neither the Policy nor Florida law requires
  Allstate to compensate policyholders for the salvage value of totaled vehicles, in addition to the
  Actual Cash Value.” Id. In her response, Signor argues that the policy is ambiguous and should
  be construed in favor of Signor. Resp. at 18-19. Signor, however, completely ignores the Limit
  of Liability provision which removes any ambiguity in the policy. The Court should dismiss
  Count IV because Safeco is not required to reimburse Signor for her vehicle’s salvage value
  under the clear and express terms of her policy.
           In addition, allowing Signor to recover both the actual cash value of her vehicle and the
  salvage value would lead to a double-recovery. Id. at 15. As this Court found in Bloomgarden,
  Signor’s theory of the case “would lead to an anomalous result by placing an insured in a better

                                                     4
  36446111.4
Case 0:19-cv-61937-WPD Document 39 Entered on FLSD Docket 01/21/2020 Page 5 of 9




  position than before the loss, which would further violate the Policy and well-accepted legal
  principles.” Bloomgarden, No. 18-62059-CIV, 2019 WL 2245475, at *6. The court illustrated
  this absurd result through a hypothetical. “Were Bloomgarden permitted to recover the $5,500
  actual cash value (including deductible) for his vehicle and also to recover the $1,000 salvage
  value, he would recover a total of $6,500. This amount would be more than the actual cash value
  of the vehicle—an impermissible result under the Policy, which caps Allstate’s liability at ‘the
  actual cash value of the property at the time of the loss.’” Id. at *17-18. Accordingly, the court
  dismissed the plaintiff’s salvage value claim with prejudice.               Because the facts and
  circumstances are identical here, the Court should reach the same result.
  III.     Safeco Has No Obligation To Pay Dealer Fees.

           Safeco also demonstrated in its opening brief that the Court should dismiss Count III
  because Safeco has no obligation to pay dealer fees. As Safeco explained, (a) there is no
  provision in Signor’s policy referencing dealer fees, (b) none of the statutory provisions cited in
  the Complaint require the payment of dealer fees, and (c) non-itemized dealer fees are illegal.
  Mot. at 13-14. In response, Signor first argues that dealer fees are included in the “actual cash
  value” of the vehicle by relying on four cases – Roth, Sullivan, Bastian, and Mills. Resp. at 15-
  16. But none of those cases involved dealer fees. Signor has not identified any precedent or
  authorities holding that Safeco is obligated to pay dealer fees. This Court should dismiss Count
  III for this reason alone.
           Signor then takes the Court through a tortured reading of Fla. Stat. § 501.976(11), Fla.
  Stat. § 520.02(2), and Fla. Admin Code § 69V-50.001 in order to prove that dealer fees are
  actually legal. But these provisions only demonstrate that dealers have the “option” to include
  such a fee in the “cash price” at which the dealer “offers to sell” the vehicle Fla. Stat. §
  520.02(2). If charged, the fee must be itemized in the sales contract. Fla. Stat. 501.976(11). If
  the fee is not disclosed, it is illegal. Id.
           Because a dealer may or may not charge such a fee at its “option,” the cost Signor wants
  reimbursed is purely hypothetical. Illustrating this point is the fact that Signor does not allege
  that she or any class member actually incurred a dealer fee in purchasing a replacement vehicle.
  Moreover, by using a valuation methodology that utilizes advertised prices of comparable
  vehicles, Safeco has already built any “dealer fees” into the actual cash value offer paid to
  Signor. Finally, to the extent Signor is alleging that she might be charged dealer fees that were

                                                  5
  36446111.4
Case 0:19-cv-61937-WPD Document 39 Entered on FLSD Docket 01/21/2020 Page 6 of 9




  not itemized but would be subsequently added to the purchase price for her replacement vehicle,
  that would be illegal under Florida law. Safeco has no obligation to reimburse Signor for such
  illegally-charged dealer fees.
  IV.      Signor’s Claim Under Subsection (5) Of The Claims Settlement Statute Fails.
           Safeco has also shown that Fla. Stat. § 626.9743(5) provides a permissive list of methods
  to value vehicles which is not exhaustive. Mot. at 7-10. See Bastian v. United Svcs. Auto. Ass’n,
  150 F. Supp. 3d 1284, 1295 (M.D. Fla. 2015) (analyzing the same statute at issue here, Fla. Stat.
  § 626.9743, and holding that the use of the permissive word “may” in Florida’s insurance code
  indicates that a provision is not automatically incorporated into insurance contracts). In between
  the filing of Safeco’s motion and this reply brief, this Court confirmed that subsection (5) only
  lists permissive options that an insurer “may” use to value a total loss vehicle. In Glover v.
  Liberty Mut. Ins. Co., No. 19-21900-CIV, 2019 WL 4917063, at *7 (S.D. Fla. Oct. 4, 2019), the
  court explained that “[t]he Florida Legislature in section 626.9743(5) used the word ‘including,’
  which like ‘its more specific, arguably redundant cousin, including, but not limited to,’
  ‘impl[ies] that there are necessarily more relevant factors than those [the Legislature]
  enumerated.’ . . . Florida Legislature understood by using ‘includes,’ it was providing a non-
  exhaustive definition of the term ACV.” Id. Accordingly, Signor’s argument that Safeco
  violated subsection (5) by not using one of the expressly outlined methods of valuation
  necessarily fails under Glover.
           Even if Safeco was required to use one of the methods of valuation listed in subsection
  (5), Signor does not allege sufficient facts to support her conclusion that Safeco failed to comply
  with any of those methods. As explained in Safeco’s opening brief, Safeco complied with
  subsection (5)(a)(1) by considering the cost of two or more comparable vehicles. Resp. at 11.
  Signor responds by arguing that Safeco violated subsection (5)(a)(1) by using advertised prices
  instead of historical sales data. Id. at 12. But there is no requirement that Safeco use historic
  sales data instead of current advertised price data. In addition, this argument defies logic and
  common sense. Advertised prices are higher than final sales prices. Signor’s theory about
  advertised versus sales price is also completely undermined by her claim that Safeco should have
  used Kelly Blue Book or NADA to estimate of the value of the total loss. Compl. at ¶ 17. KBB




                                                   6
  36446111.4
Case 0:19-cv-61937-WPD Document 39 Entered on FLSD Docket 01/21/2020 Page 7 of 9




  also uses advertised, not sales prices, and NADA’s prices are often inflated because it uses prices
  for “dealer-reconditioned” vehicles.1
           Safeco also complied with subsection (5)(a)(2) by using CCC, “a generally recognized
  motor vehicle industry source.” Mot. at 11-12. Signor responds by pointing to her allegation
  that CCC is not a generally recognized vehicle industry source. Resp. at 13. But that allegation
  is merely a conclusion. The only factual allegations underlying this conclusion are that CCC is
  not available to the general public, Compl. ¶ 19, and that it is used extensively by the insurance
  industry to value total loss claims. Compl. ¶¶ 17, 19. Subsection (5)(a)(2) does not impose a
  requirement that the “generally recognized vehicle industry source” be available to the public.
  And the fact that CCC’s valuation software is utilized by many other insurance companies in
  Florida completely undermines Signor’s unsupported conclusion. Finally, the court can take
  judicial notice of the fact that insurance regulators in other states have expressly approved CCC
  as a reliable source for valuing total loss claims. See e.g., Morgan v. MA Homeland Insurance
  Co., 91 Mass. App. Ct. 1, 11, fn 12 (2017) (comparing CCC with NADA and other “book value”
  methodologies, citing evidence that CCC is more accurate, and noting that the Massachusetts
  Commissioner of Insurance approved the use of CCC’s methodology by insurers in that state).2
           Finally, Safeco has also shown that it complied with subsection (5)(a)(3) by using two
  more vehicle “quotations” in the local market area. Mot. at 12. Signor responds by arguing that
  the advertised prices CCC used in its report are not “quotations.” This hyper-technical argument
  is borderline frivolous. The advertised prices are the dealer’s “quotes” for comparable vehicles
  at issue.

  1
   Braucher, Rash and Ride-Through Redux: The Terms for Holding on to Cars, Homes and Other
  Collateral Under the 2005 Act, 13 Am. Bankr. Inst. L. Rev. 457, 466 (2005) (“Retail book
  values for vehicles will routinely be too high. In the case of the National Automobile Dealers
  Association Guide, the retail values given are for a dealer-reconditioned vehicle, so some
  deduction from retail book needs to be made to account for the fact that the debtor is retaining an
  un-reconditioned vehicle. In the case of the Kelley Blue Book, listed retail values are asking
  prices, not the amounts actually charged in sales and for a ‘fully reconditioned’ vehicle”).
  2
   See also Approval Notifications from New York, Pennsylvania, Connecticut, West Virginia,
  New Hampshire, Wyoming, and New Jersey, attached hereto as Exhibit A. The Court may take
  public documents into consideration when reviewing a motion to dismiss. Adeniji v. Fla. State
  Coll., No. 3:14-CV-252-J-34MCR, 2014 WL 5437059, at *3 (M.D. Fla. Oct. 24, 2014).




                                                  7
  36446111.4
Case 0:19-cv-61937-WPD Document 39 Entered on FLSD Docket 01/21/2020 Page 8 of 9




  V.       Safeco Has Complied With Subsection (6) Of The Claims Settlement Statute.

           Signor’s own allegations also make clear that Safeco complied with subsection (6) of the
  Claims Settlement Statute. Mot. at 12-13. As Safeco pointed out in its opening brief, the
  Complaint specifically alleges that Safeco retained documents and information regarding any
  betterment or depreciation adjustments in Signor’s claim file and provided that information to
  Signor in compliance with the Statute. Id. In response, Signor argues that Safeco’s efforts to
  comply with the recordkeeping requirements of subsection (6) were insufficient because the
  records were not “accurate” and because Signor did not provide a detailed breakdown of the
  adjustments. Both arguments result from Signor’s misreading of the Claims Settlement Statute.
           The Statute only requires that the stated deduction “accurately reflect the value assigned
  to the betterment or depreciation.” Fla. Stat. § 626.9743(6). In other words, the Statute prevents
  an insurer from mispresenting (increasing or decreasing) the value of the betterment or
  depreciation adjustment it previously assigned for the vehicle. There are no allegations in the
  Complaint that Safeco misrepresented the amount it previously calculated for depreciation and
  betterment. That is because Safeco disclosed the precise amount that was assigned to the value
  of the betterment or depreciation of Signor’s vehicle in the CCC valuation report provided to
  Signor. Likewise, the Statute does not require a detailed explanation of each adjustment; it only
  requires that any adjustment be “itemized.” Fla. Stat. § 626.9743(6). Safeco itemized the
  condition adjustment for Signor’s vehicle on page six of her CCC Market Valuation Report.
  Compl. Ex. at 6. Safeco also itemized the condition adjustment to comparable vehicles at page
  eight of the Report. Id. at 8. At bottom, because Signor’s Complaint and the documents
  attached to it establish that Safeco has complied with subsection (6) of the Claims Settlement
  Statute, the Court should dismiss any claims premised on subsection (6) with prejudice.
                                           CONCLUSION

           For all the foregoing reasons, the Court should dismiss Signor’s Complaint with

  prejudice.




                                                   8
  36446111.4
Case 0:19-cv-61937-WPD Document 39 Entered on FLSD Docket 01/21/2020 Page 9 of 9




                          CERTIFICATE OF ELECTRONIC SERVICE

           I hereby certify that on January 21, 2020, I electronically filed the foregoing with the
  Clerk of the Court using the CM/ECF system. I also certify that the foregoing document is being
  served this date on all counsel of record identified below in the manner specified, either via
  transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties who are not authorized to electronically receive Notices of
  Electronic Filing: Scott R. Jeeves, Esq, THE JEEVES LAW GROUP, P.A., 954 First Avenue
  North, St. Petersburg, FL 33705; Craig E. Rothburd, Esq., CRAIG E. ROTHBURD, P.A., 320
  W. Kennedy Blvd., Suite 700, Tampa, FL 33606; Casim Adam Neff, Esq., NEFF INSURANCE
  LAW, PLLC., P.O. Box 15063, St. Petersburg, FL 33733-5063; Edward H. Zebersky, Esq.,
  Mark S. Fistos, Esq.; ZEBERSKY PAYNE, LLP., 110 SE. 61h Street, Suite 210, Ft. Lauderdale,
  FL 33301; Alec H. Schultz, Esq., Carly A. Kligler, Esq., LEON COSGROVE, LLP, 255
  Alhambra Circle, Suite 800, Coral Gables, FL 33134, Benjamin H. Dampf, Esq., WHALEY
  LAW FIRM, 6700 Jefferson Highway, Building 12, Suite A, Baton Rouge, Louisiana 70806.




                                               /s/Steven M. Appelbaum
                                               Steven Appelbaum, Esq.
                                               Florida Bar No. 71399
                                               Steven.Appelbaum@saul.com
                                               SAUL EWING ARNSTEIN & LEHR LLP
                                               Southeast Financial Center
                                               200 S. Biscayne Blvd., Suite 3600
                                               Miami, FL 33131

                                               James A. Morsch, Esq.
                                               Casey Grabenstein, Esq.
                                               (Admitted Pro Hac Vice)
                                               SAUL EWING ARNSTEIN & LEHR LLP
                                               161 North Clark, Suite 4200, Chicago, IL




                                                  9
  36446111.4
